UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 4, 2009 (July 24, 2009) Date of Report (Date of earliest event reported) HC INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 0-52197 04-3570877 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 10 Progress Drive, Suite 200 Shelton, CT 06484 (Address of principal executive offices, including zip code) Registrants telephone number, including area code: (203) 925-9600 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 24, 2009, HC Innovations, Inc. (the Company), a Delaware Corporation, sent notice to Alere Medical Incorporated, a California Corporation (Alere), that Enhanced Care Initiatives, Inc., a wholly owned subsidiary of the Company (Enhanced Care), intends to terminate its Disease Management Services Agreement (DMSA) dated October 16, 2006 due to insufficient program enrollment. The termination of the DMSA is to be effective on or before September 22, 2009. Under the terms of the Agreement, Enhanced Care, acting as subcontractor of Alere, was to provide disease management services to members of Tufts Health Plan. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (a) FINANCIAL STATEMENTS OF BUSINESS ACQUIRED. Not applicable. (b) PRO FORMA FINANCIAL INFORMATION. Not applicable. (c) SHELL COMPANY TRANSACTIONS. Not applicable. (d) EXHIBITS. Exhibit No . Exhibit Description None. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned thereunto duly authorized. August 4, 2009 HC INNOVATIONS, INC. By: /s/ R. Scott Walker Name: R. Scott Walker Title: Chief Financial Officer
